DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to using basic calculations (input and comparisons to a “knowledge graph”) to determine a result (fault root cause) without significantly more. The claim(s) recite(s) using calculations to determine a result. This judicial exception is not integrated into a practical application because it lacks any usage of the result and does not result in any form of transformation or other non-calculation activities, nor is it technology centric and/or of complexity and scale in the above systems. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is little structure (aside from outside network entities) and a “knowledge graph” is insufficient to establish system and functions beyond mere mental activity.
Claims 11-20 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it appears to be an apparatus comprised of no structural components, and thus may be merely a CRM or software per se.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dubyak et al. (10,776,409).
For claims 1, 11, Dubyak teaches a method and apparatus (abstract, background, summary and claims; col. 4, line 20 – col. 7, line 55), including processor, memory and computer program (col. 2, line 10 – col. 4, line 20), comprising:
obtaining a fault feature of a target network (col. 8, lines 35-45; emergent conditions) in which a fault occurs, wherein the fault feature is based on a knowledge graph of the target network (col. 7, line 55 – col. 8, line 10; graph-based knowledge recommendation system), wherein the knowledge graph comprises a network entity and an abnormal event entity (col. 8, line 45 – col. 9, line 65; documents of prior problems and relationships), wherein the abnormal event entity is connected to an abnormal network entity associated with an abnormal event in the target network (col. 10, lines 40-65; relationships of the elements), and wherein a type of the network entity is a network 
determining a fault root cause of the target network (col. 5, line 5 – col. 7, line 45) based on the fault feature (col. 10, lines 5-45; determine root cause based on fault).

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anwer et al. (10,805,171).
For claims 1, 11, Anwer teaches a method and apparatus (abstract, background, summary and claims; col. 2, line 55 – col. 5, line 25), including processor, memory and computer program (col. 24, line 15 – col. 31, line 67), comprising:
obtaining a fault feature of a target network (col. 15, line 5 – col. 16, line 55; also impacts) in which a fault occurs, wherein the fault feature is based on a knowledge graph of the target network ( col. 9, lines 55-65; Knowledge Graph), wherein the knowledge graph comprises a network entity and an abnormal event entity (col. 10, line 55 – col. 11, line 10; relationship models), wherein the abnormal event entity is connected to an abnormal network entity associated with an abnormal event in the target network (col. 11, line 50 – col. 13, line 30), and wherein a type of the network entity is a network device, an interface, a protocol, or a service (col. 5, lines 60-65; col. 8, lines 25-50; services tracking); and
determining a fault root cause of the target network (col. 1, lines 5-25) based on the fault feature (col. 10, lines 30-55; inputs produce a result).
For claims 2, 12, Anwer teaches inputting the fault feature into a fault root cause inference model to obtain the fault root cause (col. 13, line 10 – col. 14, line 40), wherein the 
For claims 3, 13, Anwer teaches obtaining the fault feature comprises obtaining the knowledge graph (col. 9, lines 55-65; KG); and determining the fault feature
For claims 4, 14, Anwer teaches determining a fault matching degree between the knowledge graph and a fault propagation relationship library based on a matching degree between the knowledge graph  (col. 11, line 50 – col. 13, line 30) and each fault propagation relationship in the fault propagation relationship library (col. 11, line 45 – col. 12, line 40; library of indicated relationships).
For claims 5, 15, Anwer teaches obtaining, for each abnormal network entity on the knowledge graph, a neighbor network entity of the abnormal network entity (col. 13, line 30 – col. 14, line 45) to obtain a neighbor network entity feature corresponding to the abnormal network entity (col. 15, lines 5-20; col. 19, lines 35-55).
For claims 6, 16, Anwer teaches obtaining, from the knowledge graph and for each abnormal event entity on the knowledge graph, a path from the abnormal event entity to each target abnormal event
For claims 7, 17, Anwer teaches further comprising (claims based on 2-3):
obtaining knowledge graph samples of known fault root causes (col. 9, line 65 – col. 10, line 30; using prior information to fill modeling), wherein each of the knowledge graph samples identifies, when a fault occurs in a network to which the knowledge graph 
determining, based on the knowledge graph samples, a fault feature of the network (col. 9, lines 55-65; KG); and
obtaining the fault root cause inference model through training based on the fault feature of the network and a fault root cause corresponding to each of the knowledge graph samples (col. 10, lines 30-55; putting inputs into KG).
For claims 8, 18, Anwer teaches further comprising (claims based on 4-6):
determining, for each of the knowledge graph samples, a fault matching degree between the knowledge graph sample and a fault propagation relationship library based on a matching degree between the knowledge graph sample (col. 11, line 50 – col. 13, line 30) and each fault propagation relationship in the fault propagation relationship library (col. 11, line 45 – col. 12, line 40; library of indicated relationships);
obtaining, for each abnormal network entity on the knowledge graph sample, a neighbor network entity of the abnormal network entity (col. 13, line 30 – col. 14, line 45) to obtain a neighbor network entity feature corresponding to the abnormal network entity (col. 15, lines 5-20; col. 19, lines 35-55); or
obtaining, from the knowledge graph sample and for each abnormal event entity on the knowledge graph sample, a path from the abnormal event entity to each target abnormal event
For claims 9, 19, Anwer teaches that each of the knowledge graph samples corresponds to a fault root cause  (col. 10, lines 5-45; determine root cause based on fault).
For claims 10, 20, a method and apparatus (abstract, background, summary and claims; col. 2, line 55 – col. 5, line 25), including processor, memory and computer program(col. 24, line 15 – col. 31, line 67), comprising (claims based on 1 and 3):
obtaining a knowledge graph (col. 9, lines 55-65; KG) of a target network in which a fault occurs (col. 15, line 5 – col. 16, line 55; also impacts), wherein the knowledge graph comprises a network entity and an abnormal event entity (col. 10, line 55 – col. 11, line 10; relationship models), wherein the abnormal event entity is connected to an abnormal network entity associated with an abnormal event in the target network (col. 11, line 50 – col. 13, line 30), and wherein a type of the network entity is a network device, an interface, a protocol, or a service (col. 5, lines 60-65; col. 8, lines 25-50; services tracking); and
determining a fault feature of the target network based on the knowledge graph (col. 10, lines 30-55; putting inputs into KG),
wherein the fault feature determines a fault root cause of the target network (col. 1, lines 5-25).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571)270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELVIN H POLLACK/Primary Examiner, Art Unit 2445